MEMORANDUM **
Steven Kalski appeals pro se the district court’s judgment dismissing his action with prejudice for failure to amend his complaint in compliance with the court’s prior order directing amendment pursuant to Fed.R.Civ.P. 8(a). We have jurisdiction pursuant to 28 U.S.C. § 1291. See Nat’l Distribution Agency v. Nationwide Mut. Ins. Co., 117 F.3d 432, 433 (9th Cir.1997). We review for an abuse of discretion, McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.1996), and we affirm.
Kalski failed to provide a short and plain statement of his claims even after detailed instruction from the district court. Accordingly, the district court did not abuse its discretion by dismissing Kalski’s amended complaint with prejudice. Fed. R.Civ.P. 41(b). See McHenry v. Renne, 84 F.3d 1172, 1178-80 (9th Cir.1996).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.